Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Each method step should be indented individually. For example, claim 13 should be: 
-- measuring friction under a rolling-sliding condition using, as a model of the sliding surface required to be controlled as a product, a ball with a groove; and, 
controlling a groove area ratio of the groove based on a result of the measurement to a predetermined value or less in such a way as to satisfy a control condition for a desired surface roughness.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 6, 12-13, 16 and 20 recite “control/controlling”, however, the specification does not describe how the control takes place. For example, is the control merely a comparison of values or does the control including processing steps to change the product?
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with idiomatic errors. For example, is claim 1 intended to be -- comprising setting a target value for surface roughness of the mutual sliding surfaces of the two sliding members required to be controlled as a product based on a correlation between a friction coefficient acquired using a sliding surface model corresponding to mutual sliding surfaces of two sliding members lubricated with lubricant and an oil film parameter calculated using a core portion level difference or a sum of the core portion level difference and reduced peak height as a parameter representing surface roughness in the sliding surface model--?

Claims 5: line 5, claim 15: line 9, claim 16: line 4, claim 19: line 4 and claim 20: line 3 recite “the method sets/performs”.  Two methods have been claimed, a “surface control method” and “a friction design method”.  It is unclear which method is being referenced in this instance.
Claim 6 recites “the method performs control”. Two methods have been claimed, a “surface control method” and “a friction design method”.  It is unclear which method is being referenced in this instance.
Claim 7 recites “100-Mr2” and “100-Rmr”.  The claim later recites “Mr2” and “Rmr”. It is unclear if these are the same or different roughness measurements.
Claim 8 recites “100-Smr2 or 100-Smr”.  The claim later recites “Smr2” and “Smr”.  It is unclear if these are the same or different roughness measurements.
Claim 9 recites “using sliding members classified as acceptable products”.  No classification or classifying step was performed in claim 5. It is unclear who or what classified the sliding members as acceptable.
Claim 11 recites “the method targets, as sliding members”.  The limitation in is unclear. Is targeting a step, or is the claim merely stating that the production method is used a tapered roller bearing?
Claim 13 recites “measuring friction…using, as a model”.  It is unclear how a model can be measured.  Measuring is done on a test piece, while modeling is a mathematical construct of a test pieces. Does the method step require measuring an actual surface or providing a value based on a model?

The following is a quotation of 35 U.S.C. 112(d):


Claims 16 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 16 and 20 does not further limit claims 15 and 19.  Claims 15 and 19 set forth a single step of setting a target value for surface roughness.  Claims 16 and 20 do not further limit that step or add any further steps.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 9-12 do not perform any steps, and thus are not proper method/process claims and therefore do not fall into a statutory category. Process claims must have at least one step. The claims are also use claims. See MPEP §2173.05(q).  For example, “using sliding members” of claim 9 and 17, “the method uses” in claim 12.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing 
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to STEP 2A (prong 2), the guidelines provide the following exemplary considerations that are indicative of whether an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

With regard to STEP 2B, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

ANALYSIS OF THE INDEPENDENT CLAIM USING THE TWO STEP INQUIRY: Using the two-step inquiry, as outlined above, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below: 

STEP 1: Does claim 1 fall within one of the statutory categories? Claim 1 is directed towards a method and therefore does fall within a statutory category. 

STEP 2A (PRONG 1): Are the claims directed to judicial exception, i.e. a law of nature, a natural phenomenon or an abstract idea?  
Yes, claim 1 is directed toward the abstract idea of setting a target value based on a correlation between a friction coefficient and an oil film parameter which is a mental process since the target value us set based on a correlation.  The claim is also directed towards mathematical concepts, specifically calculating the oil film parameter based on core portion level difference or a sum of the core portion level difference and reduced peak height. 

STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? 
No, claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The claim does not comprise any additional elements that implement the judicial exception with a particular machine or manufacture that is integral to the claim.  Nor does any additional element effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond linking the exception to a particular environment.  Rather, the claims merely recite values derived from calculations.

STEP 2B: Do the claims recite additional elements that provide significantly more than the recited judicial exception?
Claim 1 does not recite any additional elements. Nothing is claimed beyond the values and calculations for determining the values.

CONCLUSION:
Thus, since independent claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) 

DEPENDENT CLAIMS:
The dependent claims 2-8 and 18 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: mental processes and/or mathematical concepts. Each of the further limitations expound upon the mental processes and/or mathematical concepts and do not recite additional elements integrating the mental processes and/or mathematical concepts into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-8 and 18 are similarly rejected as being directed towards non-statutory subject matter.
It is noted that dependent claims 9-20 do not recite any further limitations that cause the claims to be directed toward statutory subject matter since the claims do not meaningfully limit the abstract idea because they merely link the use of the abstract idea to a particular technological environment. See MPEP 2106.05(e).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656